Appeal from a judgment of the *917Supreme Court at Special Term (Walsh, Jr., J.), entered May 6, 1982 in Warren County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition. Petitioner seeks to compel the Town Board of the Town of Warrensburg to hold a public referendum respecting the installation and maintenance, at town expense, of a television translator system. Such a system would apparently improve television reception in the Warrensburg area. A town or municipality may not submit a proposition to the electorate in the absence of express statutory authority permitting it to do so (Matter of McCabe v Voorhis, 243 NY 401, 413; Matter of Kupferman v Katz, 19 AD2d 824, affd 13 NY2d 932; Matter of Town Bd. of Town of Halfmoon, 81 Misc 2d 157). There being no statutory basis for a public referendum on this particular issue, Special Term quite properly dismissed the petition. Petitioner’s contention that a television translator is a recreational facility analogous to a “park or playground”, thus bringing the proposed proposition within section 81 (subd 1, par [d]) of the Town Law is simply unacceptable. Nor is the language of paragraph (e) of this subdivision, which allows a town board to commit to a referendum any question “which may lawfully be submitted, pursuant to * * * any general law”, any more serviceable. That language only operates if submission of the proposition to the electorate has been specifically validated by some other law. We have not been made aware of any such separate statutory authority. Order affirmed, without costs. Sweeney, J. P., Mikoll, Yesawich, Jr., Weiss and Levine, JJ., concur.